DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In response to Applicant’s Pre-Appeal Brief Request for Review, the rejections set forth in the final Office action mailed 14 September 2020 are withdrawn.
After further search and consideration, prosecution is hereby re-opened.
Claim Interpretation
Applicant’s disclosure at [0056] that “the skid number…remained well above safety limits…” is sufficient to support the claimed limitation “to provide the top surface of the transportation surface of the existing transportation surface with a skid number that exceeds minimum safety limits.”
As noted previously in the record, Applicant discloses: “…if surface polishing is evident (e.g., when the microtexture and/or macrotexture of the existing transportation surface S is visibly diminished, etc.)…” [0049]. Based on this, the Primary Examiner interprets the claimed limitation “to prevent or counteract surface polishing” as being inclusive of “to prevent or counteract visible diminishing of the microtexture and/or macrotexture of the existing transportation surface.”
Further, the Primary Examiner interprets the terms “microtexture” and “macrotexture” as defined in the prior art (US 8,992,118 B2 @ 3:34-52):
The macro-texture of a pavement refers to the visible roughness of the pavement surface as a whole. The primary function of the macro-texture 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 7, 13, 14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by DE 10116625 A1 (reference made to the attached English-language machine translation).
Claim 1
DE ‘625 teaches a process for making a targeted modification to the surface roughness of a road surface in order to achieve a precisely defined surface roughness/friction coefficient [0005 & 0014]. The process can be performed on a new (e.g., concrete) road surface or an existing roadway [0017 & 0019]. The process achieves surface roughness of any requirement through a chemical surface treatment and the preceding and/or subsequent grinding with tools of different sizes [0009]. The chemical surface treatment can be with a densifier (“die Verdichtung des Baustoffes”) [0021]. With respect to the claimed “refreshing,” Applicant discloses:
[0021]	The process of refreshing an existing transportation surface may include the application of a hardener/densifier to the existing transportation surface. The hardener/densifier may be applied to the entire surface, or its application may be limited to specific regions (e.g., tire paths, ruts, etc.). The process of refreshing an existing transportation surface may be preceded or otherwise accompanied by physical alteration of the existing transportation surface (e.g., by pressure washing, or spraying; use of abrasives; shot blasting; grinding; grooving; etc.).
Based on this, it is the Primary Examiner’s position that: 
the grinding of a new or existing road surface with prior and/or subsequent application of a densifier anticipates the claimed “”refreshing a transportation surface” and “refreshing an existing transportation surface;” and
the application of a densifier (specifically, a sodium silicate-based densifier; “Produkte auf Natriumsilikatbasis”) [0021] to the road surface before and/or after grinding anticipates the claimed “applying a protective composition to a top surface of the existing transportation surface.”
DE ‘625 further teaches:
[0024]	The maintenance of the ground surfaces is limited exclusively to the periodically repeated grinding of the surface to remove the traces of wear that occur, for example, during braking attempts. …The regrinding or readjustment of the roadway to a different roughness value can then take place during the standstill times that usually occur (at night or on the weekend)….
[0025]	In the course of maintenance, the originally ground-in degree of roughness can be exactly restored. This also applies to parts of the route. Alternatively, it is possible to create any desired degree of roughness on the same road surface by using appropriate grinding tools.
Based on this, it is the Primary Examiner’s position that:
the disclosed restoration or roughness anticipates the claimed “upon passage of a threshold level of aging or wear;” 
the restoration of “ground-in roughness” anticipates the claimed “to prevent or counteract surface polishing” insofar as the ground roughness in the context of DE 
insofar as DE ‘625 discloses the exposure of aggregate on the surface by grinding (“dass die Zuschläge des Betons mit ihrem Größtdurchmesser an der Oberfläche lagen”) [0028], further anticipates the claimed “to prevent or counteract surface polishing,” by affecting the micro-texture (as defined above).
Finally, DE ‘625 teaches a finished coefficient of friction (μ) between 0.1 and 0.9. Skid number (SN) is defined as:
            
                S
                N
                =
                100
                (
                μ
                )
            
        1
This results in a SN range of 10-90. DE ‘625 further teaches a working example with SN = 87 [0029]. Both 87 and 90 are above a minimum recommended skid number for highways of 37,2 as well as above the skid number of “approximately 44,” which Applicant discloses is “well above safety limits.” Consequently, DE ‘625 clearly anticipates the claimed “a skid number that exceeds minimum safety limits.” 
Claims 2-4, 7, and 13










With respect to claim 2, as noted above, DE ‘625 teaches grinding (i.e., “physically altering”) to affect both the macro-texture and micro-texture in order to increase the coefficient of friction and, consequently, the skid number.
With respect to claim 3, coefficient of friction (μ) is defined as:
            
                μ
                =
                 
                
                    
                        F
                    
                    
                        L
                    
                
            
        
3 Consequently, for a given load, an increase in the coefficient of friction result in an increase the frictional resistance to motion in the plane of interface and vice versa. Further, the terms “friction” and “skid resistance” are synonymous in the art.4 Consequently, it is clear that, in teaching grinding (i.e., “physically altering”) to increase the coefficient of friction, DE ‘625 also inherently teaches grinding (i.e., “physically altering”) to increase the skid resistance.
With respect to claim 4, as noted above, DE ‘625 teaches “periodically repeated grinding of the surface to remove the traces of wear that occur…during standstill times that usually occur (at night or on the weekend) [0024]. It is the Primary Examiner’s position that this anticipates at least the passage of a threshold amount of time after placement and/or prior refreshment.
With respect to claim 7, DE ‘625 specifically mentions treating the road surface in response to wear [0024].
With respect to claim 13, DE ‘625 specifically teaches sodium silicate [0021].
Claims 14, 16, 17, and 18
With respect to claims 14, as noted above, DE ‘625 teaches “periodically repeated grinding of the surface to remove the traces of wear that occur…during standstill times that usually occur (at night or on the weekend) [0024]. It is the Primary Examiner’s position that this anticipates at least the passage of a threshold amount of time after placement and/or prior refreshment. Further, DE ‘625 specifically mentions treating the road surface in response to wear [0024].
With respect to claim 16, DE ‘625 specifically teaches sodium silicate [0021].
With respect to claim 17, DE ‘625 teaches grinding (i.e., “physically altering”) to affect both the macro-texture and micro-texture in order to increase the coefficient of friction and, consequently, the skid number.
With respect to claim 18, DE ‘625 teaches grinding [0009] as well as “all types of blasting processes, all types of milling processes and (calibration) grinding with grinding, milling, calibrating and grader machines” [0019].
Claims 19 and 20
With respect to claim 19, as noted above, DE ‘625 teaches “periodically repeated grinding of the surface to remove the traces of wear that occur…during standstill times that usually occur (at night or on the weekend) [0024]. It is the Primary Examiner’s position that this anticipates at least the passage of a threshold amount of time after placement and/or prior refreshment. Further, DE ‘625 specifically mentions treating the road surface in response to wear [0024]. Finally, DE ‘625 teaches grinding (i.e., “physically altering”) to affect both the macro-texture and micro-texture in order to increase the coefficient of friction and, consequently, the skid number.
With respect to claim 20, DE ‘625 teaches grinding [0009] as well as “all types of blasting processes, all types of milling processes and (calibration) grinding with grinding, milling, calibrating and grader machines” [0019].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 8-12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 10116625 A1, as applied to claims 1, 7, 14, respectively, above, further in view of Applicant’s admitted state of the prior art (“Related Art”).
It is the Primary Examiner’s position that, based on the disclosure thereof, the process of DE ‘625 is broadly capable of restoring a transportation surface from a state of wear to “any desired degree of roughness on the same road surface” [0025]. While DE ‘625 gives examples of wear-inducing actions (e.g., braking attempts), it is not limited thereto. It is the Primary Examiner’s position that the process of DE ‘625 is capable of 
Applicant’s discloses as known prior art:
[0005] Over time, weather, use, and a variety of other factors diminish the quality of transportation surfaces, including their microtexturing and, often, their macrotexturing. This is particularly true on diamond ground surfaces, which often lose macrotexturing with age when they are located in climates where wet and freezing conditions are common. As vehicles travel over transportation surfaces, their tires generate friction that causes those surfaces to wear. In addition to wearing the transportation surface, small pieces of rubber that are worn from the tires and other debris become trapped in fine roughness features of the microtexture, effectively smoothing or polishing removing the texture of the pavement. Transportation surfaces that are exposed to harsh conditions (e.g., extremes in weather, prolonged periods of snow and/or ice, etc.) wear particularly quickly. 
[0006] The damaging effects of wear, water and freeze/thaw cycles cause 
rutting, corrosion of rebar within the transportation surface and alkali silica reactivity (ASR). 
[0008] Weather (e.g., freezing and thawing, etc.) and other conditions (e.g., use of de-icing chemicals, the use of tire chains, etc.) may also cause transportation surfaces to crack and/or scale. Conventionally, cracks and scaling have ultimately lead to more extensive damage to the pavement and have required costly repairs, which often include the removal of material from the top of a transportation surface and the formation of an overlay, or cutting out sections of the transportation surface, along with doweling and replacement.
Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of DE ‘625 so as to utilize the process of grinding and applying a densifier composition in response to any awareness on the part of the artisan that the surface roughness has been reduced (i.e., threshold level of a predetermined condition). Based on Applicant’s disclosure of prior art, it is known in the art that freeze-thaw cycles, prolonged periods of snow and/or ice, the use of deicer, and/or the use of tire chains all cause the macro-texture and/or micro-texture to degrade (i.e., “surface polishing”). Further, mechanical degradation such as the wearing of tines or rutting would have been readily apparent to one of ordinary skill in the art as known forms of mechanical wear. 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
31 March 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Corsello, P. “Evaluation of Surface Friction Guidelines for Washington State Highways.” Report No. WA-RD 312.1. Washington State Transportation Commission: Transit, Research, and Intermodal Planning (TRIP) Division. October 1993. Pages 3-4.
        2 Ibid. Page 10.
        3 Ibid. Page 4.
        4 Ibid. Page 3.